DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the amendments received after a Non-Final Rejection on 18 February 2022. Claims 1-20 are currently pending.
Specification
The disclosure is objected to because of the following informalities:
In line 8 of paragraph 0036, it appears that the phrase “interior blade 180” should read “interior blade 108.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 17-19 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for the clearance amount (168) being created by a recess (174) in the collet (162) (see paragraph 0035 of the current specification), does not reasonably provide enablement for the clearance amount being formed by a top surface of a driving hub, wherein the top surface of the driving hub is positioned at a non-perpendicular angle to the longitudinal axis of the collet. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. With respect to the newly added limitations in claim 17, the specification states the following with respect to the clearance amount. When the non-sheathed (standard) blade 200 is used, as shown in FIG. 9, the collet 162 connects to the hub (similar to the hub 164 of the sheathed blade assembly 100 (FIG. 2)) of the non-sheathed blade 200 but leaves a clearance amount 168 between the blade 200 and the collet 162 in order to prevent contact, heat, and damage. The clearance amount 168 in FIG. 9 can be created by a recess 174 in the collet 162, such as that shown in FIG. 10. The recess 174 provides the clearance amount 168 (FIG. 9) between the collet 162 and the non-sheathed blade 200 (see Figure 9 and paragraph 0035 of the current specification). Neither the drawings, nor the specification, clearly define or show that the clearance amount is formed by a top surface of a driving hub and that the top surface is positioned at a non-perpendicular angle to the longitudinal axis of the collet. The specification only states that the clearance amount can be created by a recess in the collet. Therefore, and as best understood by the examiner, the specification is not enabling for the current amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 17 recites the limitation “a clearance amount between the blade and the collet formed by a top surface of a driving hub, wherein the top surface of the driving hub is positioned at a non-perpendicular angle to the longitudinal axis of the collet” in lines 5-7. It is unclear as to exactly what portion of the surgical saw defines the “driving hub.” Is it defined by the “blade,” or the “collet,” or another portion of the saw? As best understood by the examiner, the “driving hub” is defined by the “blade” (see paragraph 0026 of the current specification referring to a different embodiment of a blade). If this is the case, neither the drawings, nor the specification, clearly define or show that the clearance amount is formed by a top surface of a driving hub and that the top surface is positioned at a non-perpendicular angle to the longitudinal axis of the collet.
Allowable Subject Matter
Claims 1-16 are allowed.
Response to Arguments
The applicant’s arguments with respect to claims 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Note: Due to the question raised by the new amendments to claim 17, the examiner has not provided a prior art rejection. Without clarification as to the scope of the new amendments, the examiner cannot provide a proper rejection under 35 U.S.C. 102 or 35 U.S.C. 103.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775